Title: From George Washington to Thomas Johnson, 29 August 1778
From: Washington, George
To: Johnson, Thomas


          
            Sir
            Head Quarters White plains 29th Augt 1778
          
          I am honored with yours of the 12th inst. I very
            highly approve of the determination of your Council to reinlist the nine months Men at
            this period; if it is left undone, untill the time of their service is near expiring, it
            will be almost impossible to re-engage them. I, some time ago, pointed out to Congress
            the expediency of adopting this measure but as yet have
            not received their Answer. The money supplied by the Board of treasury to the pay Master
            General is barely sufficient to pay the monthly abstracts of the Army, and to defray
            other contingent expences; I therefore have it not in my power to advance the state
            Bounty of 40 dollars, out of the military Chest: Indeed I should not be authorised to
            advance it, without the special order of Congress, did the state of the Chest allow it.
            I have the Honor &c.
        